Case 1:19-cv-02045-JRS-TAB Document 51 Filed 12/05/19 Page 1 of 1 PageID #: 1316



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF INDIANA
                                           Indianapolis Division


 MICHAEL F. CRUM,                                      )
                                                       )
                   Plaintiff,                          )
                                                       )
          v.                                           )       Case No.    1:19-cv-2045-JRS-TAB
                                                       )
 SN SERVICING CORPORATION,                             )
 FAY SERVICING, LLC., PLANET HOME                      )
 LENDING, LLC, EQUIFAX INFORMATION                     )
 SERVICES, LLC, HOME SERVICING, LLC, and               )
 US BANK TRUST NATIONAL ASSOCIATION,                   )
 as Trustee of the SCIG Series III Trust,              )
                                                       )
                  Defendants.                          )

      ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTON FOR ENLARGEMENT
              OF TIME TO ANSWER OR OTHERWISE RESPOND TO
        DEFENDANT SN SERCIVING’S AND TRUSTEE’S MOTION TO DISMISS
                  PLAINTIFF’S FIRST AMENDED COMPLAINT

          Plaintiff, Michael F. Crum, by counsel, having filed his Motion for enlargement of time, in

 which to answer or otherwise respond to the Motion to Dismiss Plaintiff’s First Amended

 Complaint filed by SN Servicing Corporation and U.S. Bank Trust National Association, as Trustee

 of the SCIG Series III Trust, and the Court being duly advised, now GRANTS said Motion.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff, Michael F.

 Crum has up to and including December 12, 2019, in which to answer or otherwise respond to

 Defendant and Trustee’s Motion to Dismiss Plaintiff’s First Amended Complaint; and for all other

 proper relief.

          SO ORDERED.

 Date: 12/5/2019




 Copies to counsel of
 record electronically registered.
